Citation Nr: 1817989	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  10-26 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to February 9, 2016, and in excess of 50 percent thereafter, for service-connected bilateral plantar fasciitis with right first metatarsophalangeal (MTP) joint degenerative joint disease (DJD) and distorted great toe nail. 

2.  Entitlement to an initial rating in excess of 40 percent for service-connected lumbar spine strain.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 2006 to July 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the pendency of the appeal, jurisdiction changed in this case to the RO in Roanoke, Virginia.

In an Order dated October 2017, the Court of Appeals for Veterans Claims (Court) granted the parties' Joint Motion for Partial Remand (JMPR), which vacated in part, the Board's April 2017 decision that denied entitlement to an initial rating for bilateral plantar fasciitis with 1st MTP joint DJD and distorted great toe nail in excess of 10 percent prior to February 9, 2016, and in excess of 50 percent thereafter.  The matter has been returned to the Board for adjudication consistent with the Court's decision.  The Court noted that the Veteran's issue of entitlement to an initial rating in excess of 40 percent for a lumbar spine strain was remanded in the Board's April 2017 decision, and therefore that issue was not before the Court.  Given such, the issue of entitlement to an initial rating in excess of 40 percent for a lumbar spine strain has returned from the RO and now before the Board.

In an October 2016 statement, the Veteran requested that his request for a Board hearing be cancelled.  As such, the Veteran's request for a Board hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2017).

The issue of entitlement to an initial rating in excess of 40 percent for service-connected lumbar spine strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to February 9, 2016, the Veteran's bilateral plantar fasciitis with right 1st MTP joint DJD and distorted great toe nail manifested moderate pain on plantar medial left calcaneal pressure and mild pain on the right side, pain along the medial plantar fascia of the left foot, and tenderness to palpation over the medial base of the heels anteriorly, as well as over the posteromedial aspect of the arches; however, the disability picture does not more closely approximate impairment productive of objective evidence of marked deformity, pain accentuated on manipulation and use of the feet, indicating swelling on use, and characteristic callosities; or, of extreme tenderness of the plantar surfaces of the feet.

2.  As of February 9, 2016, the Veteran's bilateral plantar fasciitis with right 1st MTP joint DJD and distorted great toe nail more closely approximates impairment productive of accentuated pain on use of the feet and extreme tenderness of the plantar surfaces of the feet, which are not improved by orthopedic shoes or appliances.

3.  Throughout the entire appeal period, the Veteran's bilateral foot condition exhibited no evidence of skin changes, erythema, edema, purulence, or tenderness to palpation to the periphery or along the margins of the distorted right great toe nail.


CONCLUSIONS OF LAW

1.  Prior to February 9, 2016, the criteria for assignment of a rating in excess of 10 percent for bilateral plantar fasciitis with the right 1st MTP joint DJD and distorted great toe nail were not met.  38 U.S.C. §§ 1155; 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5276, 5277-5284 (2017).

2.  Since February 9, 2016, the criteria for assignment of a rating in excess of 50 percent for bilateral plantar fasciitis with the right 1st MTP joint DJD and distorted great toe nail have not been met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5276, 5277-5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Ratings

A.  Legal Principles and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. §1155; 38 C.F.R. §4.1.  Separate diagnostic codes identify the various disabilities. 38 C.F.R., Part 4 .

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  However, where the question for consideration is the propriety of the initial rating assigned after the grant of service connection, an evaluation of the record evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119,126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Thus, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107 (b); 38 C.F.R. § 3.102, 4.3. 

The Veteran's bilateral foot condition, characterized as plantar fasciitis with right 1st MTP DJD and distorted great toenail, is currently rated as 10 percent disabling prior to February 9, 2016, and as 50 percent disabling thereafter, analogously as acquired flatfoot under diagnostic code 5276..  This is so because, the functions affected, the anatomical localization, and symptoms are closely related.  38 C.F.R. § 4.20.

An unlisted condition may be rated under a closely related disease or injury by the use of a "built-up" diagnostic code under 38 C.F.R. § 4.27, with consideration given to relevant medical history, current diagnosis, symptomatology, functions affected and anatomical localization.  38 C.F.R. § 4.20 ; see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Under Diagnostic Code 5276, a 10-percent rating is warranted for moderate bilateral acquired flatfoot where the weight-bearing lines are over or medial to great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  38 C.F.R. § 4.71a.

A rating of 30 percent is warranted for severe bilateral flatfoot where there is objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  Id. 

A rating of 50 percent is warranted for pronounced bilateral flatfoot manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances.  Id.

C.  Factual Background

The evidence of record includes a July 2009 VA examination, during which the Veteran reported daily pain with weight bearing, standing, and walking.  The Veteran denied experiencing episodes of flare ups.  He related that he had several heel injections which provided temporary relief.  The examiner noted toe numbers two through five, bilaterally, were unremarkable with a full range of motion.  The examiner detected no evidence of pain, edema, instability, or weakness in the feet, but noted there was tenderness to palpation over the medial base of the heels anteriorly, as well as over the posteromedial aspect of the arches.  The examiner further noted that the Veteran's gait appeared to be normal, and that there were no abnormal callosities to the feet.  According to the examiner, the right great nail was distorted distally, and a small wedge of nail not growing contiguous with the remainder of the nail was noted over the medial aspect.  The examiner found no evidence of erythema, edema, purulence, or tenderness to palpation to the periphery of the great toe nail.  The Veteran was diagnosed with DJD of the right first MTP joint, plantar fasciitis, and disorted right great toenail. 

VA treatment records, dated in January 2010, show complaints of left foot pain associated with plantar fasciitis, which were being treated with stretching and inserts.  In February 2010 podiatry outpatient consult, the Veteran was treated for plantar fasciitis of both feet and progressively worsening left heel pain.  A physical examination revealed moderate pain on plantar medial left calcaneal pressure and mild pain on the right side.  There was also pain noted along the medial plantar fascia of the left foot.

In a February 2016 VA Foot Conditions Disability Benefits Questionnaire (DBQ), the examiner confirmed the diagnosis of bilateral plantar fasciitis, as well as DJD of the right foot first MTP joint.  The Veteran reported flare-ups that occur daily, sometimes into the ankle and calf.  In terms of functional loss during flare-ups, the Veteran reported that he has difficulty bending toe or putting weight on his feet. The VA examiner noted that the Veteran showed accentuated pain on use of the feet, and extreme tenderness of plantar surfaces of both feet, with no improvement by orthopedic shoes or appliances.  The examiner commented that the Veteran experienced pain on movement with both feet, as well as functional loss in the form of pain while walking.  Objectively, there was no evidence of a marked deformity, marked pronation, inward bowing of the Achilles, or characteristic calluses.  No swelling on use of the feet was indicated.

C.  Analysis

Diagnostic Codes 5276 through 5284 address disabilities of the foot.  As an initial matter, neither of the Veteran's feet has been shown to be characterized by weak foot, claw foot, metatarsalgia, hallux rigidus, hallux valgus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the Diagnostic Codes pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a , DCs 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2014).


Prior to February 9, 2016

Having carefully considered the Veteran's contentions in light of the record evidence and the applicable law, the Board finds that the criteria for a rating in excess of 10 percent for bilateral plantar fasciitis with right 1st MTP joint DJD and distorted great toe nail were not met prior to February 9, 2016.

Prior to February 9, 2016, the Veteran's service-connected bilateral plantar fasciitis, with right 1st MTP joint DJD and distorted great toe nail, was manifested by tenderness to palpation over the medial base of the heels anteriorly, as well as the posteromedial aspect of the arches, and pain on plantar medial calcaneal pressure that was moderate on the left and mild on the right, as well as pain along the medial plantar fascia of the left foot.  See July 2009 VA Examination report; January and February 2010 VA Treatment Records.  These symptoms are encompassed in a 10-percent rating under Diagnostic Code 5276.  Thus, the Veteran's moderate symptoms warrant a 10-percent rating under Diagnostic Code 5276.

Notably, the Veteran had a normal gait, and exhibited no instability, weakness, edema or abnormal callosities.  In fact, the Veteran likewise showed no objective evidence of marked deformity (including pronation), inward bowing of the achillles, characteristic callosities, or swelling on VA examination prior to February 2016.
Given the Veteran's subjective complaints and the examination results contained in the record prior to February 9, 2016, the Board finds it reasonable to conclude that the Veteran's disability picture did not rise to the level that more nearly approximate impairment demonstrating objective evidence of marked deformity, accentuated pain on manipulation and use of the feet, indicating swelling on use, and characteristic callosities.  Thus, the criteria for the next higher rating of 30 percent have not been satisfied. 

Additionally, while the Veteran has consistently reported chronic bilateral foot pain, especially on use, the clinical evidence included various characterizations or assessments of his plantar surface tenderness that measured it as something significantly less than "extreme."  Specifically, during the July 2009 physical examination of the Veteran's toes, the Veteran showed no evidence of pain.  Additionally, in February 2010, VA treatment records reflect that the Veteran showed moderate pain on plantar medial left calcaneal pressure and mild pain on the right side on examination.  These findings do not amount to extreme tenderness of the plantar surfaces.  Furthermore, as the evidence of record does not show objective evidence of marked deformity (including pronation), marked inward displacement and severe spasm of the tendo Achilles on manipulation that is not improved by orthopediate shoes or appliance, the the criteria for the maximum rating of 50 percent have not been satisfied. 

In sum, the Board finds the evidence of record does not support a rating in excess of 10 percent for service-connected bilateral plantar fasciitis with right first metatarsophalangeal joint DJD and distorted great toe nail, prior to February 9, 2016.



From February 9, 2016

It was not until the February 2016 VA examination that there was evidence of tenderness of the plantar surfaces of the feet which was extreme.  This was a significant period of time after receipt of his claim in June 2009, and, accordingly, a 50 percent rating is not warranted prior to the current effective date of February 9, 2016.  A 50 percent rating is maximum rating assignable under Diagnostic Code 5276.

Based on upon the record evidence in this case, the exact onset of when the Veteran showed no improvement, by orthopedic shoes or appliances, of his current symptom of extreme tenderness of the plantar surfaces of the feet cannot be determined with any certainty.  Resolving all reasonable doubt in the Veteran's favor, the earliest date that it can be factually ascertained that he had no such improvement is February 9, 2016, the date of VA examination.  This evidence shows that the Veteran's entitlement to a 50 percent rating under Diagnostic Code 5276 did not arise until February 9, 2016, which, based on the facts found, relates to current symptoms of accentuated pain on use of the feet and extreme tenderness of the plantar surfaces of the feet, which were not improved by orthopedic shoes or appliances, as evidenced by the findings contained in the February 2016 VA examination report.  See 38 U.S.C. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). 

In sum, from February 9, 2016, the Veteran is in receipt of the maximum rating of 50 percent for service-connected bilateral plantar fasciitis with right first metatarsophalangeal joint degenerative disease and distorted great toe nail under Diagnostic Code 5276.

Other Diagnostic Codes and Considerations

Pursuant to the October 2017 JMPR, the Board has also considered whether separate ratings may be awarded for each foot pursuant to Diagnostic Code 5284, in lieu of the single rating currently assigned under Diagnostic Code 5276, to render a higher overall rating for the Veteran's bilateral foot disability.  

Diagnostic Code 5284 provides rating criteria for other foot injuries.  Under this Diagnostic Code, a 10 percent rating is warranted when a foot injury is productive of a moderate disability, a 20 percent rating is warranted when a foot injury is productive of a moderately severe foot disability, and a 30 percent rating is warranted when a foot injury is productive of a severe disability.  A maximum rating of 40 percent may be assigned if loss of use of a foot is demonstrated.  In this case, separate 30 percent ratings for right and left foot disability would combine to a 60 percent rating with consideration of the bilateral factor, which would constitute an increased rating.  See 38 C.F.R. §§ 4.25 , 4.26.

The Board acknowledges that the terms "moderately severe" and "severe" are not defined under VA law and appear to have no commonly accepted medical definition.  While the terms are used in the ratings for muscle disabilities, they are not specifically defined under those regulations.  Therefore, the Board finds that it is appropriate to turn to a general purpose dictionary definition of these terms.  See Terry v. Principi, 340 F.3d 1378, 1382-83 (Fed. Cir. 2003) (in the absence of an express definition, words are given their ordinary meaning).

The Board observes in passing that "severe" is defined as "extremely intense." Webster's New World Dictionary (2nd ed. 1999), 1012. The term "severe" is used throughout the rating schedule, including in Diagnostic Code 5284, to indicate a very great or intense case of the specific listed disability, in order to differentiate between lesser (or sometimes greater) cases of that same disability within the specific diagnostic code.  Within the context of Diagnostic Code 5284, which establishes a successive, tiered rating structure, it represents the highest or most extreme level. 

Within the context of Diagnostic Code 5284, moderately severe is a level that is more impaired than moderate, and less impaired than severe. In order to be characterized as moderately severe under Diagnostic Code 5284, there must be features of both moderate foot injury and severe foot injury, which considered together, establishes an intermediate level of impairment.

VA General Counsel has determined that Diagnostic Code 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion.  VAOPGCPREC 9-98.


The Board concludes, however, that Diagnostic Code 5284 is not applicable to the Veteran's bilateral plantar fasciitis as the symptoms of the Veteran's bilateral fasciitis are expressly comtemplated under  Diagnostic Code 5276.  Specifically, separate ratings under Diagnostic Code 5284 are not warranted as the clear intent of Diagnostic Code 5284 is to encompass disabilities not contemplated by the other diagnostic codes of the foot, as evidenced by its title of "Foot injuries, other."  The Board finds that, in order to qualify for an increased disability rating under Diagnostic Code 5284, the Veteran's bilateral plantar fasciitis would need to include symptoms not appropriately contemplated by Diagnostic Code 5276.  As stated above, Diagnostic Code 5276 rates bilateral, acquired flatfoot on the severity of the impairment, as well as evidence of deformity, pain, and swelling.  As such, the application of Diagnostic Code 5284, for "other foot injuries," would not be appropriate in this case where the Veteran's symptoms, including the Veteran's additional symptom of pain due to his right DJD MTP joint are adequately addressed under Diagnostic Code 5276, which specifically considers symptoms such as pain, pronation, tenderness, pain on palpitation, inward bowing of his achillis tendon, pronation of gait, and foot spasms.  
Similarly, although the Veteran has also been found to have DJD of the right MTP joint and a distorted right great toenail that  that are related to his plantar fasciitis, the Veteran's rating under DC 5276, throughout the appeals period, encompasses his entire bilateral foot disability, including the evidence of foot pain due to DJD of right first MTP joint.  As such, separate ratings under DCs 5276 and 5284 would improperly constitute ratings for duplicative or overlapping symptomatology, which would violate anti-pyramiding provisions.  See Esteban v. Brown, 6 Vet. App. 259   (1994); 38 C.F.R. § 4.14 .
However, the Board has considered whether simply rating the Veteran's DJD of the first MPT joint and a disorted great toenail alone would be more beneficial.  

Moreover, as detailed above, prior to February 9, 2016, the Veteran's bilateral foot pain was manifested by tenderness to palpation over the medial base of the heels anteriorly, as well as the posteromedial aspect of the arches, and pain on plantar medial calcaneal pressure that was moderate on the left and mild on the right, as well as pain along the medial plantar fascia of the left foot.  Thus, even under Diagnostic Code 5284, as the Veteran's right foot is manifested by mild symptoms, the right foot would receive a noncompensable rating.   Given that the Veteran's left foot is manifested by moderate symptoms, the Veteran's left foot would be rated at 10 percent.  Thus, a rating under DC 5284 for the period prior to Febuary 2016 would not result in a higher rating for the Veteran's bilateral foot disability. 

For the period from February 2016,   Therefore, throughout the appeals period the Veteran's bilateral foot disability is manifested by symptoms that are compensated under Diagnostic Code 5276, and is not more nearly, or closely, analogous to disability resulting from injury to the foot.  In this case, there are no manifestations of the service-connected bilateral foot disability that are not contemplated by Diagnostic Code 5276.  The Board finds that the Veteran's bilateral foot disability is correctly rated under Diagnostic Code 5276, in keeping with the overall scheme for rating disabilities.  As such, separate ratings under DCs 5276 and 5284 would improperly constitute ratings for duplicative or overlapping symptomatology, which would violate anti-pyramiding provisions. See Esteban v. Brown, 6 Vet. App. 259   (1994); 38 C.F.R. § 4.14 . Therefore, separate ratings for each foot under Diagnostic Code 5284 are not warranted based on the facts of this case, for the entire rating period under appeal

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see 38 C.F.R. §§ 4.40, 4.45.  Thus, in determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Here, the Board notes that a rating under 5276 is not based on limitation of motion.  Thus, Deluca would not be applicable.  While the Veteran has reported having pain on use, a rating under Diagnostic Code 5278 would permit consideration of symptoms indicating limitation of motion on use of the great toe (5278).  However, the Veteran's symptoms of bilateral foot pain and tenderness in the heels, arches, and plantar surfaces of each foot on use of the feet, which include functional impairment that results from pain on use of each foot including either or both of the great toes, are among the criteria specifically considered when assigning a disability evaluation under Diagnostic Code 5276.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  As such, a rating is not warranted under Diagnostic Code 5278.  38 C.F.R. § 4.14 (2017).

Additionally, the Board has considered Diagnostic Codes 5277-5283.  However, there are no findings consistent with weak foot, pes cavus, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  Accordingly, a rating based on those Diagnostic Codes is likewise not warranted.

Separate ratings may not be assigned under both DC 5276 and 5284, as this would result in compensating twice for manifestations of the same disability under different diagnoses, in violation of the rule against pyramiding. See 38 C.F.R. § 4.14  (2017). The pain and symptoms that were previously rated under DC 5276 are instead rated under DC 5284 as of September 9, 2014. As already noted, application of DC 5284 is more favorable to the Veteran, as each foot can be assigned a separate 10 percent rating under this diagnostic code.

The Board has also considered the Veteran's representative's argument that the Veteran's toenail problem should have been considered in the initial evaluation of his feet.  The Board finds that the Veteran's right great toenail problem was indeed considered in the July 2009 VA examination and in the Veteran's current rating.  The examiner noted that the right great nail was distorted distally, and a small wedge of nail not growing contiguous with the remainder of the nail was noted over the medial aspect.  Additionally, the VA examiner found no evidence of erythema, edema, purulence, or tenderness to palpation to the periphery of the great nail, thereby indicating no signs or symptoms of infection along the margins of right great toe nail.

In summary, the Board finds that the Veteran's currently assigned 10-percent rating prior to February 9, 2016, and 50 percent from February 9, 2016, onward is commensurate with the symptoms manifested.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to February 9, 2016, and in excess of 50 percent thereafter, for service-connected bilateral plantar fasciitis with right first metatarsophalangeal joint DJD and distorted great toe nail, is denied.


REMAND

Outstanding Records 


At the outset, a review of the record indicates that there is pertinent evidence that has not been associated with the claims file.  Specifically, in a January 2018 letter, the Veteran stated that he is currently treating at the National Spine and Pain Center and requested that VA obtain these medical records.  Thus, on remand, the RO must attempt to obtain these records.

VA examination

The Board notes that pursuant to the Board's April 2017 Board remand, the Veteran was scheduled for a VA examination to determine the current nature and severity of his service-connected lumbar spine strain.  However, the record indicates that the Veteran failed to report to his October 2, 2017 VA examination.  

Upon notification of his failure to report, in an October 2017 statement, the Veteran stated that he did not receive notice of the scheduled October 2017 VA examination.  The Veteran stated that he moved in early April 2017, and although he updated his mailing address, it was not until he called and spoke to a VA representative that his address was updated.  Thus, the Board finds that the Veteran's lack of notice of the scheduled examination establishes good cause regarding his failure to report to the scheduled examination.  38 C.F.R. § 3.655 (a).  Given such, an examination should be rescheduled and the Veteran should be notified at his updated address. 

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain any outstanding records relevant to the Veteran's lumbar spine sprain claim, to include records provided the National Spine and Pain Center of Fredricksburg, Virginia. 

All attempts to obtain these records must be documented in the claims file. The RO should follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c) (2017).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  After the development above has been accomplished to the extent possible, schedule the Veteran for an appropriate VA examination to assess the current severity of his lumbar spine strain.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays, should be performed.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner should also note whether the low back disability results in incapacitating episodes, and indicate the total duration of any such episodes. 

Additionally, the examiner should comment on the extent of any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should also, to the extent possible, provide a retrospective opinion addressing prior range of motion of the low back, painful motion (and at what point it started), additional loss of motion after repetitions, and function loss due to pain-considering active and passive motion as well as weight-bearing and nonweight-bearing considerations-throughout the claims period.  If, the examiner is unable to provide a retrospective opinion, the examiner must provide a thorough rationale explaining why such opinion is not provided in this examination.

Lastly, the examination report should also identify all neurological manifestations of the service-connected lower back disability, if any.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).











______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


